DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s argument/remarks made in an amendment filed on 06/24/2021.
2.	The claims 1, 3, 6, 9-10, 12, 15, and 18-19 have been amended; claims 4 and 13 have been canceled.
3.	Claims 1-22 are currently pending; claims 1-3, 5-12, and 14-22 have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 11/16/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
6.	Claim Objections:
The amended claims have overcome the claim objections, and the claim objections have been withdrawn.

7.	35 U.S.C. § 101:
The applicant’s arguments have been fully considered, but are not persuasive.
With respect to Step 2A Prong 1, the claims recite determining carbon footprint associated with purchase transaction(s) between a user and a merchant. Specifically, the identified limitations are grouped with the “certain methods of organizing human activity” and/or “mental processes” groupings of abstract ideas because the claims involve a process that deals with processing transactions between a user and a merchant based on the determined aggregate carbon footprint value of transactions. Aggregating the carbon footprint value associated with transactions and determining whether to approve or reject the transaction can be performed by the human mind. Using a threshold, such as an amount limit within a certain period/time window (i.e., a week or a month), to validate a transaction is commonly used.  
With respect to Step 2A Prong 2, the judicial exception is not integrated into a practical application because the identified additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of judicial exception to a particular technological environment. Blockchain, as one of 
With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP 2016.05(f)). Hence, the claims are not patent eligible.

8.	35 U.S.C. § 103:
The primary reference, Diriye (US 20180349990 A1), discloses a system that approves or declines transaction request via checking the previous transactions stored in a blockchain. Ghosh (US 20110213690 A1), the secondary reference, discloses a carbon footprint system using a centralized database to store the previous transactions and carbon footprint data of previous transactions.
In response to the applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized 
In this case, Diriye and Ghosh are in the same field of obtaining previously  stored transactions to analyze the user’s or customer’s status based on different categories/rules. The payment/transaction process system may approve or decline transactions based on different rules with different thresholds. To use carbon footprint value as a threshold is analogous to using other rules and/or thresholds with the transactions. It would have been obvious to try any of the available methods/processes/techniques, each of which has reasonable expectation of success.
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejection section.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 5-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3, 5-9, and 21-22 are directed to a method, claims 10-12 and 14-18 are directed to a system, and claims 19-20 are directed to a non-transitory computer-readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite determining carbon footprint associated with purchase transaction(s). Specifically, the claims recite “storing a plurality of transactions … comprising one or more items and a carbon footprint associated with the one or more items; receiving a transaction request … which comprises an identification of an item, a user identification, and a timestamp; invoking … in response to the received transaction request, reading … carbon footprint values from previous transactions of the user stored … which have occurred within a predetermined period of time with respect to a time value of the timestamp; aggregating carbon footprint values from the precious transactions of the user within the predetermined period of time; determining … whether to approve or reject the transaction request based on the aggregate carbon footprint value of the user and a carbon footprint value of the item; and transmitting the determination,” which is grouped within the “certain methods of organizing human activity” and/or “mental process” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for storing the transaction data, receiving a request, reading values from previous transactions, aggregating carbon footprint values, approving or rejecting the request, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as a blockchain, a chaincode, a merchant terminal, a storage, a network interface, and a processor, merely use a computer as a tool to perform an abstract idea, and invoking chaincode/script to read carbon footprint values is merely data gathering and/or selecting a particular data source or type of data to be manipulated that adds insignificant extra-solution activity to the judicial exception (MPEM 2106.05(g)). Specifically, a blockchain, a chaincode, a merchant terminal, a storage, a network interface, and a processor perform the steps or functions of storing transaction data, receiving a request, reading carbon footprint values from previous transactions, aggregating carbon footprint, approving or rejecting the request based on the determined carbon footprint of user and item, and transmitting the determination. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a blockchain, a chaincode, a merchant terminal, a storage, a network interface, and a processor to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of determining carbon footprint associated with purchase transaction(s). The additional elements of invoking chaincode/script to retrieve information and/or to perform repetitive calculations are what the courts have 
           Dependent claims 2-3, 5-9, 11-12, 14-18, and 20-22 further describe the abstract idea of determining carbon footprint associated with purchase transaction(s). Claims 2, 11, and 20 disclose the characteristics of a predetermined period. Claims 3 and 13 disclose the characteristics of the reading values. Claims 5 and 14 disclose aggregating carbon footprint value of a group of users. Claims 6 and 15 disclose the characteristics of the transaction request. Claims 7 and 16 disclose suggesting a supplemental item to purchase based on the aggregated carbon footprint. Claims 8 and 17 disclose the characteristics of the predetermined threshold. Claims 9 and 18 disclose a chaincode comprising a smart contract. Claim 21 discloses stored encrypted payment information. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-3, 10-12, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20160335637 A1), in view of  Ghosh et al. (US 20110213690 A1), and further in view of Sierra et al. (US 20200250676 A1) and HAYASHI (JP 2010244345 A).
Claims 1, 10, and 19:
Deshpande et al. discloses the following:
a.	a memory, a network interface and a processor. (See Figs 1-2 and paragraphs [0027]-[0032].)
b.	storing a plurality of transactions in data storages with different entities, each transaction comprising one or more items (i.e., produce identifiers) and amount value associated with the one or more items. (See paragraph [0025], 
c.	receiving a transaction request between a user and a merchant from a merchant terminal which comprises an identification of an item (i.e., production identifier), an identification of the user and a timestamp. (See Fig. 1; paragraphs [0023]-[0025], “[t]he transaction data may include, for example, payment account numbers, amounts of the transactions, consumer IDs, merchant IDs, merchant category codes, dates/times of the transactions, product identifiers, transaction numbers, etc.”; Fig. 5; and paragraphs [0040]-[0041], “[w]hen the consumer 114 decides to purchase a product at the merchant 102, the merchant 102, at 502, transmits a transaction request, via SMS, by the portable communication device 120, to the message transaction host 110. The request may include information about the transaction [e.g., an amount of the transaction, etc.], or may be non-specific to the transaction…. The transaction specific information may include, for example, the telephone number of the 
d.	invoking instructions installed on a device of an entity in response to the received transaction request. (See paragraphs [0048]-[0049], “[a]s shown in FIG. 5, prior to transmitting the confirmation request to the consumer 114, at 508, the message transaction host 110 may identify the consumer 114 based on the telephone number received from the merchant 102, and then may analyze, at 522, the transaction data for the consumer 114 over the last hour, last day, or other time interval, etc. [i.e., transaction history] [alone or in combination with the requested transaction], and determine if a total number of transactions and/or dollar value of transactions exceeds a velocity threshold for the consumer 114, i.e., a consumer threshold.”)
e.	reading, via the invoked instructions installed within the device of the entity, transaction value (i.e., dollar value) from previous transactions of the user stored on the data storage of the entity which have occurred within a predetermined period of time with respect to a time value of the timestamp. (See Fig. 1; paragraph [0025]; Fig. 5; and paragraphs [0048]-[0049], “[a]s shown in FIG. 5, prior to transmitting the confirmation request to the consumer 114, at 508, the message transaction host 110 may identify the consumer 114 based on the telephone number received from the merchant 102, and then may analyze, at 522, the transaction data for the consumer 114 over the last hour, last day, or other time interval, etc. [i.e., transaction history] [alone or in combination with the 
  f.	determining, via the instructions of the device of the entity, whether to approve or reject the transaction request based on the aggregate value of the user and a value of the transaction request; and transmitting the determination to the merchant terminal. (See paragraph [0045], “[t]he message transaction host 110 receives the authorization response, and at 514, transmits a transaction conformation, including an approval or decline of the transaction, to the portable communication device 120 associated with the merchant 102” and paragraphs [0048]-[0049], “[a]s shown in FIG. 5, prior to transmitting the confirmation request to the consumer 114, at 508, the message transaction host 110 may identify the consumer 114 based on the telephone number received from the merchant 102, and then may analyze, at 522, the transaction data for the consumer 114 over the last hour, last day, or other time interval, etc. [i.e., transaction history] [alone or in combination with the requested transaction], and determine if a total number of transactions and/or dollar value of transactions exceeds a velocity threshold for the consumer 114, i.e., a consumer threshold…. In the method 500, if the consumer threshold is exceeded, at 522, the message transaction host 110 may decline to further facilitate the transaction”)

Deshpande et al. does not disclose the following:
storing a plurality of transactions in a carbon footprint blockchain, each transaction comprising a carbon footprint value associated with the one or more items; 
aggregating carbon footprint values;
determining whether to approve or reject the transaction based on the carbon footprint value; and
invoking chaincode installed on a blockchain peer of the carbon footprint blockchain.
However, HAYASHI discloses the following:
a.	storing a plurality of transactions in a database, each transaction comprising a carbon footprint value associated with the one or more items. (See page 3, “[a] data acquisition unit for acquiring a product ID related to a product to be purchased by the user, a user ID stored in association with the storage unit, usage data regarding the usage of the product, and preset in relation to the usage data The user's settleable amount, the product ID and the CO 2 emission data corresponding to the product, and the user's CO emission set in advance in relation to the use data and the use data”; page 5, “[t]he journal data generation unit 53c generates customer journal data including these data based on the user ID, usage data, settlement amount, and CO emission data when the determination result is ‘Payable.’ The generated customer journal data is output to the data output unit 53d”; page 6, “[f]urther, the shared accounting apparatus 
b.	determining whether to approve or reject the transaction based on the carbon footprint value. (See page 3, “The user acquired by the data acquisition unit based on the upper limit and the user ID and the product ID acquired by the data acquisition unit Determining that each of the settlement amount and the CO emission data can be settled if it is less than each of the payable amount and CO emissions limit of the user, determines that the chargeback otherwise And a data output unit that outputs a determination result by the determination unit.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande et al., to incorporate with the teachings of HAYASHI, and to store transaction data comprising a carbon footprint value associated with the one or more items in a database and to approve or reject the transaction based on the carbon footprint value, so that it is possible to prevent the improper electronic payment as expense, which can contribute to reducing CO 2 emissions.
The combination of Deshpande et al. and HAYASHI discloses the claimed invention but does not explicitly disclose the following:

aggregating carbon footprint values; and
invoking chaincode installed on a blockchain peer of the carbon footprint blockchain.
Ghosh et al. discloses aggregating values within the predetermined period of time. (See paragraph [0056], “[i]n such case, a unique identification is assigned to each individual consumer. Thus, each of the unique identifications is linked within the memory apparatus 150 to the corresponding individual consumer's: [1] transaction data in the transaction data 152; [2] transaction summaries in the transaction-data-by-category data 154; [3] carbon footprint statements in the carbon-footprint-by-category data 156; [4] and carbon index in the carbon index data 158”; paragraph [0057], “[a]s used herein, the term ‘application’ generally refers to computer-readable program code comprising computer-readable instructions and stored on a computer-readable medium, where the instructions instruct a processor to perform certain functions, such as logic functions, read and write functions, and/or the like. In this regard, each of the modeling application 160, the carbon-trading platform application 164, and data-sourcing application 168 includes computer-readable instructions for instructing the processing apparatus 130 and/or other devices to perform one or more of the functions described herein, such as one or more of the functions described in Figs. 2 and 3. While the modeling application 160, the carbon-trading platform application 164, and data-sourcing application 168 are drawn as separate applications within the memory apparatus 150, it should be understood 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al. and HAYASHI, to incorporate with the teachings of Ghosh et al., and to aggregate stored carbon footprint within a predetermined period, so that the consumer's carbon footprint can be determined based, in part, on the consumer's transaction data 152 for the relevant time period.
The combination of Deshpande et al., HAYASHI, and Ghosh et al. discloses the claimed invention but does not explicitly disclose the following:
storing transactions in a blockchain; and 
invoking chaincode installed on a blockchain peer of the carbon footprint blockchain.
storing transactions in a blockchain and invoking chaincode installed on a blockchain peer of the blockchain. (See Fig. 1; paragraphs [0005]-[0006], “receive a transaction information for a transaction conducted between the acceptance node and a user, the transaction information including at least user information and transaction details; identify a blockchain associated with the transaction; generate a transaction record based at least in part on the transaction information; append the transaction record to the blockchain”; Fig. 3; paragraphs [0060]-[0061], “[e]ach of the devices may be in communication with a blockchain network 308 having a number of blockchain node servers 310. In some embodiments, at least some of the resource provider computers 304 and/or 306 may be blockchain node servers 308”; paragraph [0068]; and paragraphs [0071]-[0072], “At step 7, the resource provider computer 306 may respond to the client device 302 with an indication as to whether the transaction is approved. To determine whether or not to approve the transaction, the resource provider computer 306 may identify the different entities associated with each transaction record in the ledger and determine a trust value to be associated with each of those entities. The resource provider computer 306 may then identify each entity associated with a trust value that exceeds a trust threshold value from which to obtain user data. Because the resource provider computer 306 is provided with a ledger that includes all relevant transaction records, the resource provider computer 306 is able to use a proprietary algorithm for making creditworthiness assessments.” These citations indicate that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al., HAYASHI, and Ghosh et al., to incorporate with the teachings of Sierra et al., and to store transaction information, including carbon footprint value, in a blockchian and to invoke chaincode stored in a blockchain peer to validate the transaction, so that upon receiving a request to perform a transaction that includes information related to a user, the resource provider may generate an electronic record from the provided information, identify an appropriate user of blockchain, verify transaction records within the user blockchain, and determine whether to approve or decline the transaction based on transaction information within the user blockchain.

Claims 2, 11, and 20:
Deshpande et al. in view of HAYASHI, Ghosh et al., and Sierra et al. discloses limitations shown above.
Deshpande et al. further discloses wherein the predetermined period includes a previous point in time up to a current time identified by the timestamp. (See paragraph [0048].)



Claims 3 and 12:
Deshpande et al. in view of HAYASHI, Ghosh et al., and Sierra et al. discloses limitations shown above.
Deshpande et al. wherein the reading comprises reading a transaction value from a transaction within the previous transactions and the aggregating comprises aggregating the transaction value with other transaction values from other previous transactions. (See paragraphs [0048]-[0049].)
Ghosh et al. further discloses a positive or a negative carbon footprint value. (See paragraph [0060] and paragraph [0077].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande et al., to incorporate with the teachings of Ghosh et al., and to read and aggregate  carbon footprint value with positive and/or negative amount, so that the consumer's carbon footprint can be determined based, in part, on the consumer's transaction data 152 for the relevant time period.

Claim 21:
Deshpande et al. in view of HAYASHI, Ghosh et al., and Sierra et al. discloses limitations shown above.
Deshpande et al. discloses previous transactions of the user further include payment information stored in a data storage of an entity. (See paragraph [0025].)
previous carbon footprint transactions of the user stored in a database. (See page 3 and pages 5-7.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande et al., to incorporate with the teachings of HAYASHI, and to store transaction data comprising a carbon footprint value associated with the one or more items in a database, so that it is possible to prevent the improper electronic payment as expense, which can contribute to reducing CO 2 emissions.
Sierra et al. discloses wherein the previous transactions of the user further include encrypted transaction information stored in a data section of the blocks. (See paragraph [0020]; paragraph [0025]; and paragraph [0066].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al. and HAYASHI, to incorporate with the teachings of Sierra et al., and to encrypt the data stored in the blockchain, so that an unauthorized user does not gain access to transaction record information in the ledger.

Claim 22:
Deshpande et al. in view of HAYASHI, Ghosh et al., and Sierra et al. discloses limitations shown above.
Deshpande et al. discloses wherein the determining comprises determining to reject the transaction request based on a combination of the aggregate transaction value of the user and the transaction value being greater than a predetermined threshold, and transmitting notification of the rejection to a client device. (See paragraph [0048].)
HAYASHI discloses determining whether to approve or reject the transaction based on a carbon footprint limit and transmitting the determination to the merchant terminal. (See page 3, “The user acquired by the data acquisition unit based on the upper limit and the user ID and the product ID acquired by the data acquisition unit Determining that each of the settlement amount and the CO emission data can be settled if it is less than each of the payable amount and CO emissions limit of the user, determines that the chargeback otherwise And a data output unit that outputs a determination result by the determination unit”; and page 5, “The terminal reading device 30 is a device installed in a store, and includes a computer or the like…. Further, the control unit 32 outputs the determination result to the output unit 31 based on the determination result output from the shared accounting device 50. A described later, and notifies the clerk or the like who uses the terminal reading device 30.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande et al., to incorporate with the teachings of HAYASHI, and to store transaction data comprising a carbon footprint value associated with the one or more items in a database and to approve or reject the transaction based on the carbon footprint value, so that it is possible to prevent the improper electronic payment as expense, which can contribute to reducing CO 2 emissions.
aggregating carbon footprint value of the user. (See paragraphs [0056]-[0057]; Fig.2; and paragraphs [0060]-[0074].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande et al., to incorporate with the teachings of Ghosh et al., and to aggregate stored carbon footprint within a predetermined period, so that the consumer's carbon footprint can be determined based, in part, on the consumer's transaction data 152 for the relevant time period.

13.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20160335637 A1), in view of Ghosh et al. (US 20110213690 A1), and further in view of Sierra et al. (US 20200250676 A1), HAYASHI (JP 2010244345 A), and Ross et al. (US 20130054332 A1).
Claims 5 and 14:
Deshpande et al. in view of HAYASHI, Ghosh et al., and Sierra et al. discloses limitations shown above.
Deshpande et al. discloses wherein the instructions determines the aggregate value based on predetermined settings. (See paragraph [0048].)
Ghosh et al. discloses wherein the script (i.e., applications/procedures) determines the aggregate carbon footprint value of a user based on predetermined settings in the carbon footprint [datastores] for the user. (See Fig. 2 and paragraphs [0046]-[0055].)

Sierra et al. discloses wherein the chaincode on a blockchain determining the aggregate value. (See Fig. 3; paragraphs [0060]-[0061]; paragraph [0068]; and paragraphs [0071]-[0072].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al. and Ghosh et al., to incorporate with the teachings of Sierra et al., and to store transaction information, including carbon footprint value, in a blockchian and to invoke chaincode stored in a blockchain peer to validate the transaction, so that upon receiving a request to perform a transaction that includes information related to a user, the resource provider may generate an electronic record from the provided information, identify an appropriate user blockchain, verify transaction records within the user blockchain, and determine whether to approve or decline the transaction based on transaction information within the user blockchain.
None of Deshpande et al., HAYASHI, Ghosh et al., and Sierra et al. discloses a group of users.
determine an aggregate [green goal] among the members of a group. (See Fig. 11 and paragraphs [0097]-[0104].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al., HAYASHI, Ghosh et al., and Sierra et al., to incorporate with the teachings of Ross et al., and to determine the aggregate carbon footprint associated with a group of users, so as to determine an aggregate goal among the members of the group.

14.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20160335637 A1), in view of  Ghosh et al. (US 20110213690 A1), and further in view of Sierra et al. (US 20200250676 A1), HAYASHI (JP 2010244345 A), and Goldschmidt (US 20180174149 A1).
Claims 6 and 15: 
Deshpande et al. in view of HAYASHI, Ghosh et al., and Sierra et al. discloses limitations shown above.
Ghosh et al. further discloses the carbon footprint value of the item. (See paragraphs [0049]-[0051] and Fig. 2.)
None of Deshpande et al., HAYASHI, Ghosh et al., and Sierra et al. explicitly discloses wherein the transaction request comprises the carbon footprint value of the item inserted into the transaction request by the merchant terminal during a purchase transaction. 
wherein the transaction request comprises various values inserted into the transaction request by the merchant terminal during a purchase transaction. (See paragraph [0030].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al., HAYASHI, Ghosh et al., and Sierra et al., to incorporate with the teachings of Goldschmidt, and to insert the necessary values, such as a carbon footprint value, into the transaction request by the merchant terminal, so as to form an authorization message.

15.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20160335637 A1), in view of  Ghosh et al. (US 20110213690 A1), and further in view of Sierra et al. (US 20200250676 A1), HAYASHI (JP 2010244345 A), and BELLOWE (US 20170351978 A1).
Claims 7 and 16:
Deshpande et al. in view of HAYASHI, Ghosh et al., and Sierra et al. discloses limitations shown above.
None of Deshpande et al., HAYASHI, Ghosh et al., and Sierra et al. discloses determining that the aggregate carbon footprint value for the user is greater than a predetermined threshold, and suggesting a supplemental item to purchase in order to maintain the aggregate carbon footprint value below the predetermined threshold.
determining that the aggregate carbon footprint value for the user is greater than a predetermined threshold, and suggesting a supplemental item to purchase in order to maintain the aggregate carbon footprint value below the predetermined threshold. (See paragraph [0013]; paragraph [0118]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al., HAYASHI, Ghosh et al., and Sierra et al., to incorporate with the teachings of BELLOWE to set up/monitor a threshold, and to suggest that the user obtain goods/services with lower carbon footprint value if the aggregate carbon footprint value is over the threshold, so that the user can keep his/her carbon footprint goal.

16.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20160335637 A1), in view of  Ghosh et al. (US 20110213690 A1), and further in view of Sierra et al. (US 20200250676 A1), HAYASHI (JP 2010244345 A), BELLOWE (US 20170351978 A1), and Keir (US 20140289092 A1).
Claims 8 and 17:
Deshpande et al. in view of HAYASHI, Ghosh et al., Sierra et al., and BELLOWE discloses limitations shown above.
BELLOWE further discloses the predetermined threshold and carbon impact per capita in the user’s country. (See paragraph [0010] and paragraph [0137].)

However, Keir discloses that government or law sets Green House Gas (“GHG”) emission limit. (See paragraph [0002] and paragraph [0078].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al., HAYASHI, Ghosh et al., and Sierra et al., to incorporate with the teachings of BELLOWE and Keir, and to set up the threshold by a per-capita-mandated carbon footprint, so as to enhance the system.
Claims 8 and 17 recite “wherein the predetermined threshold is based on a per capita mandated carbon footprint value for a jurisdiction.” This describes characteristics of the predetermined threshold. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. .

17.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20160335637 A1), in view of  Ghosh et al. (US 20110213690 A1), and further in view of Sierra et al. (US 20200250676 A1), HAYASHI (JP 2010244345 A), and CUI et al. (US 20190057396 A1).
Claims 9 and 18:
Deshpande et al. in view of HAYASHI, Ghosh et al., and Sierra et al. discloses limitations shown above.
Sierra et al. discloses chaincode installed with a computing device that stores a distributed ledger including a blockchain. (See Fig. 3; paragraphs [0060]-[0061]; paragraph [0068]; and paragraphs [0071]-[0072].)
None of Deshpande et al., HAYASHI, Ghosh et al., and Sierra et al. discloses wherein the chaincode comprises a smart contract.
However, CUI et al. discloses wherein the chaincode comprises a smart contract. (See Fig. 1; paragraph paragraphs [0027]-[0028]; paragraph [0050]; and paragraphs [0082]-[0086].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande et al., HAYASHI, Ghosh et al., to incorporate with the teachings of CUI et al., and to include the a smart contract on the carbon footprint blockchain, so as to automatically determine information associated with carbon emission.

Conclusion
18.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Jin et al. (US 20180060204 A1) discloses a system calculating each individual carbon footprint.
Richards et al. (US 20070233616 A1) discloses packaging greenhouse gas credits with a product transaction and determining an amount of greenhouse gas emissions associated with one or more products.

19.	The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685